                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                ·        . · WE~¥RNpMsr_o_N         · ·
                        NO.    ~ .• .2, r~U .S)
                                      ,   . . .           '    ... '




UNITED STATES OF AMERICA

              v.                                              CONSENT PRELIMINARY
                                                                .   . .       -·.
                                                              ORDER OF FORFEITURE
 JASMINE SHYANNE FREDERICK



       WHEREAS, the above.named defendant has pleaded guilty pursuant to a

 written plea agreement to the sole count contained in the Criminal Information in

· this IIlatter, charging the defendant with offenses in violation of 18 U.RC. § 1341;

       AND WIIEREAS, the defendant con:sents to the terms of this Order aricl to t~
 forfeiture ofthe propertythat is the subject ofthls Order of Forfeiture; stipulates and

 agrees that she personallyobtainedat le~t $38,614.74 irt proceetls frm;nthe offense,
                                                                          '        .


 and further agrees that she made the proceeds unavailable as a 1·esult of her acts or

 omissions and one or more of the conditions to forfeit substitute assets exists, as set

 forthm 21 U.S.C. § 853(p);

       AND WHEREAS, the defendant stipulates and agrees that the defendant

 individually, or in combination with one or more co-defenclants, has or had an
          '                                       .
                         '        '



 ovvne.rship, beneficial, possessory, or otherlegalinterestin ~d/or exercised dominion

 arid control over the property that is subject to.forfeiture herein;

       AND WHEREAS, the defendantk:p,owingly and expressly agrees to waive the
 requirements of Federal Rules of Criminal Procedure ll(b)(l)(j), 32.2(a), 32.2(b)(l),


                                                      1
32.2(b)(4), and 43(a), including waiver of any defect respecting Iiotic.e of theJorfeiture

in the charging instrument.or the plea colloquy; waiver of the right to a hearing to

present additional evidence.1·especting the forfeitability of any sp~cific property or the

amount of any forfeiture money judgment; waiver of the right to be present dwing

any judicial proceed1.ng respecting th~ forfeiture of the property that is the subject of

this Order of Forfeiture orto receive further notice of the same; waiver of any defect

respecting the annouilcenient of the forfeiture at sentencing; and waiver of any defect

respecting the inclus:j_onofthe forfeiture in the Court's judgment;

      AND WHEREAS, the defendant knowingly and expressly agrees that the

provisions ofthis Consent Preliminary Order ofForfeiture are intended to, and shall,

survive the defendant's death, notwithstanding the abatement of any uriderlying

criminal conviction after ·the entry of this Order; and that the for_feitability of any

particular property identified herein shall be determined as if defendant had

survived, and that determination shall be binding upon defendant's heirs, successors

and assigns lllltil the agreed forfeiture, including any agreed money judgm,ent

amount, is collected in full;

      NOW; THEREFORE, based upon the Plea Agreement, the stipulations of the
 .                 .    .                                             .         ,




parties, and all of the evidence of record in this case, .the Court FINDS as fact and

CON<JLTJDES as a. ma~ter of law that there is      a nexus between the property lis1:ed
below and the offeri.se(s) to whic~ the defendant has pleaded gµilty, and_ t~at the

defendant has or had -an interest in t_he p:ropertyto be forfeited;




                                            2
     · IT IS HEREBY ORDERED, AD. JUDGED, AND DECREED that:
                               .       .




       1.    The following property is forfeited to the United States pm·suant to Fed.

R. Crim. P. 32.2(b)(2) and 18 U.8.C. § 98l(a)(l)(C), as niade applicable by 28 U.8.C.

§ 246l(c):

              Forfeiture Money Judgment:

              a) A sum of money in the amount of $38;614.74, representing the gross

                 proceeds personally obtained by the defendant as· a result of the

                 offenses for which s.he has been convicted; and an amount for which

                 the defendant shall be solely liable and in satisfaction of which the

                 United States may forfeit l3ubstitute assets pursuant to 21 U.S.C.

                 § 853(p).

       2.     Pursuant to Fe.d. R. Crim. P. 32.2(b)(3). and 32.2(c)(l)(B), the United

States is authorized to conduct any discovery pursuant to the applicable Federal

Rules of Civil Procedure needed to identify; locate, or dispose of the al;iove..:referenced

property, or other substitute assets, including depositions~ interrogatories, requests

for production of documents and for adinission, and the issuance of subpoenas.

       3.     To the extent .this Order constitutes a personal forfeitUre money

judgment against the defendant, in accordance with Fed.        R. Crim. P. 32.2(b)(6)(A),
the United States is not required to send or publish notice of the same; as there is no
                                                   .                                          I
specific property to be forfeited. However, this Order may he recorded in the records

of the Clerk of Court in any county in which the defendant re&ides or has either real

or personal property as a lien thereon. Pursuant to Rule 32.2(e)     of the Federal Rules

                                            3
ofCrimirial, Procedure, the United
      '        .                .
                                   States-may
                                    .
                                              move to am.end this Order at any time
                                                           .



to forfeit other
  .          -
                 property in
                          .
                             which
                             .
                                   the. defendant
                                         .     .
                                                  has
                                                  ..
                                                      an interest, whether directly        .




forfeitable or substitute assets, to satisfy this forfeiture money judgment in whole or

in part; providedthat the. net proceeds of any forfeited assets shall be credited toward

satisfaction of the judgment upon liquidation.

          4.           Upon sentencing and issuance of the Judgment arid Comrnitlllent Order,

the Clerkof Court is DIRECTED to incorporate a reference to this Order of Forfeiture

in the applicable section of the Judgment, as required by Fed~ R. Crim. P'.

32.2(b)(4)(B). Jri accordance with Fed. R. Crim. P. 32.2(b)(4)(A), with the defendant;s

consent, this Order shall be final as to the defendart,t upon entry; .

          5.           The Court shall retain jurisdiction to enforce this Order, and to amend
                          .     .
                   .                                                .
it as necessary, pursuant to Fed; R. Crim; P. 32.2(e).

          Sb ORDERED, this the :.11 · day of ::futJCL                   , 2021.




                                                       '       UNITED STATES -DISTRICT JUDGE




                              [Sign<;itures of the Parties on Following Page] ·




                                                       4
      WE ASK FOR THIS:

      C'"'--N~ Nv..~, 1\t.,.
 __      ~OBER'PJ~ IHGDO:P.J, JR ,:,
Ac..-7'NlA:United St · Att Il   · . ·-




          SpeeialA.~s:i:stant U ·
          Attorney _
          Criminal Division




                                         5
